Citation Nr: 0917026	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  92-18 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In October 1992, the Veteran testified at a Travel Board 
hearing before a Veterans Law Judge who has since retired 
from the Board.  A transcript of that proceeding is of 
record.  In a March 2007 letter, the Board informed the 
Veteran that she had a right to another Board hearing, but 
she declined an additional hearing.

When this case most recently was before the Board in 
September 2008, it was remanded for additional development.  
The case since has been returned to the Board for further 
appellate action.


REMAND

In September 2008, the Board remanded this case after it 
determined that an April 2008 VA examination report failed to 
comply with the terms of the Board's February 2008 remand.  
Specifically, the Board found that the examination report did 
not adequately address whether it is at least as likely as 
not that the arthritis in either of the Veteran's hips is 
etiologically related to her active service or was caused or 
chronically worsened by her service-connected knee 
disabilities.  The Board noted that the April 2008 VA 
examiner's medical opinion addressed the Veteran's service-
connected right knee disability but that it was unclear 
whether it also encompassed her service-connected left knee 
disability.  The Board also noted that the examiner did not 
address whether the arthritis of the Veteran's hips was 
chronically worsened by these service-connected disabilities.

Pursuant to the Board's September 2008 remand instructions, 
the claims folders were forwarded to the April 2008 VA 
examiner for an addendum that addressed the issues identified 
by the Board.  The examiner provided the addendum in November 
2008 but once again addressed only the Veteran's service-
connected right knee disability.  Moreover, although the 
examiner opined that the Veteran's bilateral hip disability 
was not caused or chronically worsened by her service-
connected knee condition, he did not provide a rationale for 
that opinion.

Unfortunately, the Board concludes that the November 2008 
opinion does not adequately address the instructions included 
in the September 2008 remand.  The U. S. Court of Appeals for 
Veterans Claims has held that RO compliance with a remand is 
not discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should have the 
claims folders sent to a VA physician 
with appropriate expertise to address 
the etiology of the arthritis of the 
Veteran's hips.  The examiner should be 
requested to provide an opinion for 
each hip as to whether it is at least 
as likely as not (50 percent or better 
probability) that the arthritis in the 
hip is etiologically related to the 
Veteran's active service or was caused 
or chronically worsened by her service-
connected right and left knee 
disabilities.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

If the physician determines that 
another examination is required before 
the requested opinions may be rendered, 
then the Veteran should be afforded 
such an examination.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for arthritis of the 
hips based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless she is 
otherwise notified, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

